Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
As filed, 1, 2, 5-8, and 11-16 are pending; and claims 3, 4, 9, and 10 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/22/2021, with respect to claims 1, 2, 5-8, and 11-16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 2, and 6 by CAS233, CAS006, or CAS074 is withdrawn per amendments.

The claim objection of claim 5 is withdrawn because the claim is now rejected under 112(a), due to the new matter issue in claim 1, and claim 5 is dependent of claim 1 (see rejection below).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claims since the specification as 1 and R2 are not CF3 when R3 is H, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 11/11/2019) failed to positively recite CF3 for instant variables R1 and R2 and thus, according to MPEP 2173.05(i), such negative proviso does not have basis in the original disclosure, which is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or 

b)	Regarding claims 2, 5, and 6, these claims are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 939542-33-3, hereinafter CAS333.

Regarding claims 1, 2, and 6, CAS333, for instance, teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which encompassed all the limitations of these claims.


    PNG
    media_image1.png
    183
    424
    media_image1.png
    Greyscale

Wherein: one of instant variables R1 and R2 is ethyl and the other is H; and instant variable R3 is H.

    PNG
    media_image2.png
    43
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    61
    527
    media_image3.png
    Greyscale


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 895692-81-6, hereinafter CAS816.

Regarding claims 1, 2, and 6, CAS816, for instance, teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which encompassed all the limitations of these claims.

    PNG
    media_image4.png
    213
    399
    media_image4.png
    Greyscale

1 and R2 is isopropyl and the other is H; and instant variable R3 is H.


    PNG
    media_image2.png
    43
    536
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    58
    535
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 7, 8, and 11-16 allowed.

Conclusion
Claims 1, 2, 5, and 6 are rejected.
Claims 7, 8, and 11-16 are allowed.
Claims 3, 4, 9, and 10 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626